Citation Nr: 1400205	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  08-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested as chest pain, to include consideration of gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an evaluation in excess of 50 percent for PTSD with depression.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to November 1981.  He was additionally a member of the Alabama Army National Guard, with a period of active duty Federal service from March 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2011 rating decisions by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs.

The August 2007 decision denied service connection for erectile dysfunction and chest pain; while appeals for service connection of other disabilities were initiated, none were perfected.

In March 2011, the RO denied an increased evaluation for PTSD, continuing the then-assigned 30 percent rating.  The Veteran field a Notice of Disagreement (NOD) in January 2012, and a Statement of the Case (SOC) and a Decision Review Officer (DRO) decision, both dated in June 2012, were issued.  The DRO decision granted an increased 50 percent evaluation for PTSD effective November 30, 2010, the date of receipt of the claim for increased evaluation.  Official notice of the documents was mailed July 30, 2012.  On August 6, 2012, well within the remaining appellate period dating 60 days from notice of the SOC and DRO decision, the Veteran's representative filed correspondence captioned as an NOD to "your letter dated July 30, 2012...."  Although he failed to specify which issues he was addressing, or even which of several July 30, 2012, letters he was referring to, the Board must liberally construe the communication to the benefit of the Veteran.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The declaration of an intent to appeal from July 2012 correspondence is therefore accepted as a substantive appeal on the issue of evaluation of PTSD.  The Board notes, however, that only a single stage, from November 30, 2010 forward, is on appeal.  The August 2007 grant of service connection for PTSD, with an initial evaluation of 30 percent, was not appealed and became final in August 2008.

The Veteran testified at an August 2013 hearing before the undersigned Veterans Law Judge, via videoconference from the RO.  A transcript of the hearing is associated with the electronic file maintained as part of the Virtual VA system.  The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although there is some evidence here of significant impact on employment by service-connected disabilities, the Veteran and his representative specified at hearing that they did not wish to have TDIU considered at this time.

Also at the August 2013 hearing, the Veteran's representative raised the issues of service connection for sleep apnea and for headaches, both as secondary to PTSD.  These issues, to include consideration of whether reopening of previously denied claims are warranted, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  At his hearing, the Veteran stated that he sought VA treatment soon after his discharge in 2004, for chest pains.  The physical claims file does not include these records, and records from 2006 and 2007 appear intermittent.  Further, a summary screenshot of the Virtual VA system indicates that VA records from January 1988 to February 2012 were associated with the electronic file in March 2012.  Virtual VA does not include those records, however, or any upload from March 2012.

On remand, efforts must be undertaken to ensure that complete VA records from at least 2003 to the present are available for review by adjudicators.

The duty to assist also includes a duty to examine the veteran and secure an appropriate opinion when necessary.  38 C.F.R. § 3.159(c).  If an examination is undertaken, VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

A genitourinary examination was provided in February 2012, to assess erectile dysfunction and determine whether such was related to service or a service-connected disability.  The examiner opined that because erectile dysfunction pre-dated the Veteran's use of the medication citalopram, the PTSD medication did not cause the erectile dysfunction.  However, the examiner failed to address whether the use of that medication aggravated the erectile dysfunction.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Remand is required for an adequate medical opinion.  

A PTSD examination was performed in March 2012.  However, since that time, VA treatment records indicate complaints of worsening symptomatology.  He had been on a high risk suicide watch list.  Moreover, at the August 2013 hearing the testimony regarding PSTD was confused due to the utter lack of understanding of the law, procedures, and issues demonstrated by the Veteran's representative.  Despite the efforts of the undersigned to redirect the testimony and indicate areas of inquiry which would be helpful to substantiating the claim, 38 C.F.R. § 3.102(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), descriptions of PTSD symptomatology were incomplete and unclear; an updated examination is necessary to ensure proper adjudication.

Finally, a VA examination is required with regard to the Veteran's allegations of chest pain.  At the August 2013 hearing, he indicated that his chest pain was not cardiac in nature, but had previously been associated with GERD.  The record reflects complaints of chest pain in service, and a current diagnosis of GERD.  Examination is required to establish whether a relationship exists between the two.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Biloxi, Mississippi, and all associated clinics to include the Mobile OPC, as well as any other VA facility identified by Veteran or in the record, for the period of January 2004 to the present; records from March 2010 to May 2012 need not be produced again.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  After completion of Directive 1, schedule the Veteran for a VA genitourinary examination.  The claims folder, to include electronic records, must be reviewed in conjunction with the examination.

The examiner must opine as to whether currently diagnosed erectile dysfunction is at least as likely as not aggravated by medications for PTSD, to include citalopram.  Records reflect that erectile dysfunction was first reported in February 2006, and citalopram use began in October 2006.

Aggravated means chronically worsened beyond the natural progression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completion of Directive 1, schedule the Veteran for a VA PTSD review examination.  The examiner must describe in detail all current manifestations of PTSD and related depression including its effect on his social and industrial adaptability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completion of Directive 1, schedule the Veteran for a VA esophageal disorders examination.  The claims folder, to include electronic records, must be reviewed in conjunction with the examination.

The examiner must state whether a diagnosis of GERD is warranted, and if so, whether it is at least as likely as not that such is caused or aggravated by service or a service-connected disease.  The examiner must specifically discuss instances of chest pain during service and address whether such were manifestations of GERD.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).


5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



